
	
		III
		112th CONGRESS
		2d Session
		S. RES. 509
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2012
			Mr. Blunt (for himself
			 and Mrs. McCaskill) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Major League Baseball as an
		  important part of the cultural history of American society, celebrating the
		  2012 Major League Baseball All-Star Game, and honoring Kansas City, Missouri,
		  as the host city of the 83rd All-Star Game.
	
	
		Whereas Major League Baseball’s All-Star Game, the
			 Midsummer Classic, occurs once a year between players from the American and
			 National Leagues, allowing baseball fans, players, and managers to select
			 players to represent each league;
		Whereas the first All-Star Game, held as part of the 1933
			 World’s Fair in Chicago, Illinois, at Comiskey Park was intended to be a
			 one-time event, yet its widespread success led to the establishment of the game
			 as an annual tradition;
		Whereas the Major League Baseball All-Star Game showcases
			 the best baseball players in the major leagues and all across the world, giving
			 baseball fans the opportunity to select the starting players;
		Whereas, since 1933, the Major League Baseball All-Star
			 Game has taken place every year but one, 1945, in the midst of World War
			 II;
		Whereas the 83rd edition of the Major League Baseball
			 All-Star Game for the 2012 season will be held on July 10, 2012, at Kauffman
			 Stadium in Kansas City, Missouri, the home of the Kansas City Royals;
		Whereas the event will mark the third time the All-Star
			 Game has been played in Kansas City, with Kauffman Stadium, then named Royals
			 Stadium, last hosting the event in 1973, the stadium's inaugural year;
		Whereas the event was also held at Municipal Stadium in
			 1960, when it was the home of the Athletics;
		Whereas the illustrious baseball history of Kansas City,
			 Missouri, includes the Royals’ 1985 World Series Championship, the
			 contributions of Jackie Robinson, Buck O’Neil, and others to the Kansas City
			 Monarchs, and Lou Gehrig’s final three innings of play in a 1939 exhibition
			 against the Kansas City Blues;
		Whereas, as part of Major League Baseball’s All-Star
			 Summer celebration, Major League Baseball will host a number of events in the
			 Greater Kansas City region leading up to the All-Star Game, benefitting the
			 Kansas City community as a whole;
		Whereas Major League Baseball and the Kansas City Royals
			 will hold numerous charity events throughout the region, including an All-Star
			 Game Charity 5K & Fun Run, with all Major League Baseball proceeds being
			 donated equally between three cancer charities, Stand Up To Cancer, the
			 Prostate Cancer Foundation and Susan G. Komen for the Cure, Greater Kansas
			 City;
		Whereas, as part of the All-Star Summer celebration, Major
			 League Baseball will provide funding to help renovate two baseball fields owned
			 by the Kansas City Missouri Parks and Recreation Department, Mulkey Square Park
			 and Satchel Paige Stadium;
		Whereas the fields will be used regularly by local
			 Reviving Baseball in Inner Cities leagues and by Guadalupe Center Youth
			 Baseball;
		Whereas Kansas City, Missouri, has worked to preserve the
			 history of the Negro Baseball Leagues by establishing the Negro Leagues
			 Baseball Museum, and as part of the All-Star Game summer events, funding will
			 be provided for a new traveling exhibit focusing on Negro League Players who,
			 after Jackie Robinson broke the baseball color barrier, began participating in
			 All-Star Games in 1949;
		Whereas Kansas City, Missouri, known for world-class
			 barbeque, rich jazz history, and a legacy of professional sports, including the
			 Royals’ 1985 World Series Championship, will play host to the 83rd All-Star
			 Game, and will be showcased in the forefront of baseball history as the
			 All-Star Game is broadcast world wide; and
		Whereas the 2012 Major League Baseball All-Star Game in
			 Kansas City, Missouri, will be a unique and unforgettable experience for
			 baseball fans across the State of Missouri and throughout the country: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes Kansas City, Missouri, as the
			 host city for the 83rd Major League Baseball All-Star Game and supports efforts
			 to achieve an unforgettable Midsummer Classic baseball experience for all fans;
			 and
			(2)recognizes Major
			 League Baseball for sponsoring the All-Star Game and for its efforts in
			 energizing the Kansas City community by hosting a number of baseball-related
			 events that benefit numerous charities, focusing on fan appreciation and youth
			 involvement, and emphasizing the continued appreciation of baseball as
			 America’s favorite pastime.
			
